DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.                    
Claims 1-7 are present for examination.                               

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/575,612, filed on 07/27/2012.                      

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2019, 11/5/2019 and 12/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                              

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ogren (US 2006/0009239).                          
RE claim 1, Ogren discloses that an information processing device (see figure 2 and section [0020]; i.e., mobile device 200) comprising: an input unit to which information is input (see figure 2 and 
RE claim 2, Ogren discloses that wherein the control unit changes a form of the information to be displayed on the display unit based on a determination result of the determination unit (see figures 1/2/3 and sections [0020], [0021], [0022]; i.e., the MPU 202 to control display 204 to display the sensitive work materials to user if the mobile device 200 is determined in zone 3, for example).              
RE claim 3, Ogren discloses that a position detecting unit that detects positional information, wherein the determination unit determines the confidentiality based on the positional information detected by the position detecting unit when the information is input to the input unit (see figures 1/2/3 and sections [0020], [0021], [0022]; i.e., geographic sensor 208 to detect the positional information of the mobile device 200, and the MPU 202 to determine whether to grant the access to the sensitive work materials based on the positional information of the mobile device 200 detected by the geographic sensor 208).                           
RE claim 4, Ogren discloses that a time detecting unit that detects time information (see section [0018]; i.e., personnel secure zones linked to a specific time period and/or location), wherein the control unit performs display on the display unit, taking into account the time information detected by the time 
RE claim 6, Ogren discloses that a communication unit that communicates with an external information processing device, wherein the information input to the input unit is transmitted to the external information processing device through the communication unit (see figure 4 and section [0023]; i.e., communication between different mobile devices, for example, mobile device D registering that mobile devices B/C/E/F/G are within the predefined area, so that secure data can be shared between the registered mobiles devices B/C/D/E/F/G).                          
RE claim 7, Ogren discloses that a portable device including the input unit and the display unit (see figures 1&4 and sections [0020], [0023]; i.e., mobile device 200 including geographic sensor 208 as input unit and display 204 as the display unit).                           

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogren (US 2006/0009239) in view of Bansal et al (US 2011/0004474), hereafter as Bansal.                    
RE claim 5, Ogren discloses the invention substantially as claimed.                      
Ogren discloses that an information processing device (see figure 2 and section [0020]; i.e., mobile device 200) comprising: an input unit to which information is input (see figure 2 and section 
However, Ogren does not specifically disclose that an analyzing unit, wherein a voice is input as the information to the input unit, the analyzing unit analyzes a word included in the voice or a person who emitted the voice, and the determination unit determines the confidentiality of the information based on an analysis result by the analyzing unit.                            
From the same field of endeavor, Bansal teaches that an audience measurement system utilizing voice recognition technology, comprising a voice recognition unit 249 to receive one or more sounds from the audience members in the sensory receiving environment, and analyzing the characteristics of the sounds to identify one or more unique human voices, and thereby to determine a total count of audience members within the sensory receiving environment (see sections [0006], [0017], [0035]).  Predetermined words or phrases are received, extracted and analyzed by the voice recognition unit 249 from the inputted/received sounds from the audience members (see section [0035]) to determine the intent of each member of the audience members (see sections [0037], [0041]).  The privacy rights of the audience members are respected during the implementation of the audience measurement, wherein a privacy statement informing each individual member that one or more statements output (i.e., spoken, 
Ogren and Bansal are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ogren by including the teachings from Bansal in order to determine a total count of audience members within a sensory receiving environment during the presentation of a program with each individual member being identified and monitored.  As each individual member can be identified and monitored, so the confidentiality of information can be maintained.                          

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dehlin et al (US 2005/0259845), hereafter as Dehlin.                                        
RE claim 1, Dehlin discloses that an information processing device (see figure 1 and section [0032]; i.e., computing device PC20) comprising: an input unit to which information is input (see figure 1 and sections [0032], [0033]; i.e., keyboard 40 or mouse 42); a display unit that displays the information (see figure 1 and section [0033]; i.e., monitor 47); a determination unit that determines confidentiality of the information (see figure 4 and sections [0054], [0056], [0057]; i.e., determining the position of the 
RE claim 2, Dehlin discloses that wherein the control unit changes a form of the information to be displayed on the display unit based on a determination result of the determination unit (see sections [0060], [0061]; i.e., virtual private data are so chosen displayed on display surface 64a, such that only privileged user 112 can see it, but non-privileged user 114 cannot see it).                      
RE claim 3, Dehlin discloses that a position detecting unit that detects positional information, wherein the determination unit determines the confidentiality based on the positional information detected by the position detecting unit when the information is input to the input unit (see figure 4 and sections [0055], [0056], [0057]; i.e., determining the positioning of the virtual private data 110 in regard to the position of the view restrictor 104, so that privileged user 112 can see the data 110, but non-privileged user 114 cannot see the data 110).                       
RE claim 4, Dehlin discloses that a time detecting unit that detects time information, wherein the control unit performs display on the display unit, taking into account the time information detected by the time detecting unit when the information is input to the input unit (see sections [0006], [0058], [0070]; i.e., determine the private data that are to be displayed at the current time, and determine the time that user should not be able to view the private data).                    
RE claim 5, Dehlin discloses that an analyzing unit, wherein a voice is input as the information to the input unit, the analyzing unit analyzes a word included in the voice or a person who emitted the 
RE claim 6, Dehlin discloses that a communication unit that communicates with an external information processing device, wherein the information input to the input unit is transmitted to the external information processing device through the communication unit (see figure 1 and section [0034]; i.e., networked communication with external computer 49).                           
RE claim 7, Dehlin discloses that a portable device including the input unit and the display unit (see section [0035] and figure 1; i.e., wireless communication, computers).                       

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Scherzer et al (US 2010/0077222): disclose that upon the activation of the security mode, the crypto unit 31 accesses the security element 32 and displays the start image stored therein on the monitor 6.                      
Bolotin et al (US 2017/0017810): disclose that the data security system application 618 allows the mobile device 610 to be set to operate only with a specific mobile device, such as the mobile device 610, so the data security system 620 cannot be unlocked with other mobile devices.                   
Swink et al (US (US 2011/0088003): disclose that providing security provisioning at a communication device, including: executing a high security application on a communication device based, at least, on detecting that high security is enabled for the communication device, 
Atsmon et al (US 2010/0063880): disclose that during a conference call, recognition unit 108 identifies the person currently speaking based on voice attributes.                           
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
February 24, 2021